DocuSign Envelope ID: AB21797F-EE84-4115-9F84-01814B53F9D8
                      Case 6:20-cv-00812-ADA Document 50-1 Filed 04/30/21 Page 1 of 4




                                                UNITED STATES DISTRICT COURT
                                                 WESTERN DISTRICT OF TEXAS
                                                       WACO DIVISION


             WSOU INVESTMENTS, LLC D/B/A                          Nos. 6:20-cv-00812-ADA
             BRAZOS LICENSING AND DEVELOPMENT,                         6:20-cv-00813-ADA
                                                                       6:20-cv-00814-ADA
                              Plaintiff,                               6:20-cv-00815-ADA
                                                                       6:20-cv-00902-ADA
                     v.                                                6:20-cv-00903-ADA
             JUNIPER NETWORKS, INC.,                              JURY TRIAL DEMANDED
                              Defendant.


              DECLARATION OF MATT HOGAN IN SUPPORT OF WSOU INVESTMENTS, LLC
              D/B/A BRAZOS LICENSING AND DEVELOPMENT’S OPPOSITION TO JUNIPER
               NETWORK, INC.’S MOTION TO TRANSFER VENUE UNDER 28 U.S.C. § 1404(a)

                     I, Matt Hogan, being duly sworn, hereby state as follows:

                     1.       I am the Managing Director of Business Development for WSOU Investments,

             LLC d/b/a Brazos Licensing and Development (“Brazos”) and have relevant knowledge of

             Brazos’s business operations. I am over the age of 21 and competent to make this declaration. I

             submit this declaration based on my personal knowledge and in support of Brazos’s opposition to

             Juniper’s Motion to Transfer Venue under 28 U.S.C. § 1404(a).

                     2.       Brazos is a Waco-based company that leverages its proprietary technology and

             management experience to help inventors and patent owners maximize the full potential of their

             patents. Brazos has a principal place of business at 605 Austin Ave., Suite 6, Waco, Texas

             76701. Brazos maintains a website at https://www.brazoslicensing.com. Not only does Brazos

             operate out of downtown Waco (Brazos’s principal place of business), less than two blocks from

             the Waco Division Courthouse, Brazos has established deep roots within the Waco community.
DocuSign Envelope ID: AB21797F-EE84-4115-9F84-01814B53F9D8
                      Case 6:20-cv-00812-ADA Document 50-1 Filed 04/30/21 Page 2 of 4




                     3.       Brazos chose Waco as its headquarters because it was attracted to what it sees as a

             burgeoning tech business in Waco, with Baylor acting as the anchor. Brazos considered me a

             good fit because of my family ties to the Waco community.

                     4.       Before working with Brazos, I spent 7 years in traditional finance. After Wall

             Street, I was founding CEO of a company that pioneered consumer data control. I began

             discussions with Brazos in November 2019 and became an employee in January 2020. My wife

             and her family are Baylor alumni and wanted to move to Waco. In February 2020, my wife and

             I moved from New York to Waco.

                     5.       My first responsibility with Brazos was to supervise the build out of Brazos’s

             Waco office. In establishing its Waco headquarters, Brazos has purchased services from several

             local Waco companies. This includes, for example, an approximately $80,000 renovation project

             by a Waco construction company. Brazos also established a banking relationship with a local

             bank, hired local vendors to help support its litigation efforts, and supported Baylor’s COVID-19

             relief efforts. Brazos has also engaged in hiring students from Baylor Law School to support its

             business plan. In addition, Brazos is set to offer a PDP (Professional Development Program)

             session to students in the Hankamer School of Business at Baylor in the fall of 2021. Also,

             Brazos has proposed working with Baylor Law School’s Intellectual Property Law &

             Entrepreneurship Clinic to offer a webinar for Baylor law students. Brazos has proposed this as

             an ongoing quarterly series.

                     6.       After supervising the build out of Brazos’s office, I turned my efforts to the hiring

             of local staff. Brazos has hired a full-time in-house attorney, Sheyanna Osceola, who lives and

             works in Waco and graduated from Baylor Law School. The hiring of new staff has been




                                                                2
DocuSign Envelope ID: AB21797F-EE84-4115-9F84-01814B53F9D8
                       Case 6:20-cv-00812-ADA Document 50-1 Filed 04/30/21 Page 3 of 4




             delayed by COVID-19 but will resume soon. Previously, Brazos had posted openings on local

             job search boards such as Waco LPA, Startup Waco, and Waco TXjobs.

                      7.      Before COVID-19 pandemic delayed its efforts, Brazos had proposed and began

             working on a collaboration with Startup Waco—a co-working space in downtown Waco that

             provides workspace for designers, developers, entrepreneurs, and business owners in the

             community.1 With Startup Waco recently re-opening, Brazos has resumed its efforts on a

             collaboration.

                      8.      Since Brazos opened its office in Waco, I have been engaged with private equity

             firms, investment bankers, and hedge fund managers to find additional opportunities and increase

             Brazos’s portfolio. I have also held several meetings with business and inventors to develop a

             plan to monetize their intellectual property and protect their interests. In furtherance of the

             Brazos’s business plan, developed in 2019 and executed in Waco starting in January 2020,

             Brazos has had ongoing email correspondence with Waco Ventures, a group that manages

             outside-facing dealings for the Baylor Transfer Technology Office.

                      9.      Brazos utilizes Heart of Texas Network Consultants—a local Waco business—to

             maintain its servers, which store its employee email accounts and electronic documents

             (including ownership and chain of title documents, all documents and correspondence regarding

             the patents-in-suit, and documents related to Brazos’s formation and business operations). All of

             Brazos’s physical documents are stored in Brazos’s Waco office, including, but not limited to

             patent-related documents and relevant correspondence and records from the USPTO.

                      10.     The Waco office is Brazos’s only office. Brazos’s documents are there. Its

             business is there. Employees with relevant knowledge are there. Brazos has no offices,


             1
                 See https://members.startupwaco.com/.


                                                               3
DocuSign Envelope ID: AB21797F-EE84-4115-9F84-01814B53F9D8
                      Case 6:20-cv-00812-ADA Document 50-1 Filed 04/30/21 Page 4 of 4




             employees, or documents in NDCA. Visiting Brazos employees have full access to Brazos’s

             Waco facility, its high-speed internet connection, network printers and scanners, and documents.

             Brazos’s employees are willing to appear for trial in Waco, including Brazos’s President, Stuart

             Shanus, and its CEO, Craig Etchegoyen, who are most knowledgeable about Brazos’s licensing

             practices, and doing so would not be inconvenient for them. Brazos has also agreed to pay

             expenses for the Texas-based inventors of United States Patent No. 7,382,781 Patent to testify in

             this District. This makes Waco more convenient for Brazos’s witnesses than NDCA.

                     I declare under penalty of perjury that the foregoing is true and correct to the best of my

             knowledge.

             Executed on April 23, 2021.




                                                                                   Matt Hogan




                                                               4
